Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed Feb. 19, 2021 is acknowledged and has been considered.

Withdrawn Allowability
The previously indicated allowability of claims 1, 2 and 12-14 is withdrawn in view of the reference to Bertrand et al., cited by applicant in the most recent Information Disclosure Statement.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertrand et al. (US 7,293,801, cited by applicant in the most recent IDS). Bertrand et al. teach a powered wheelchair including a frame (402), an arm assembly (404) including an arm that is pivotally coupled to the frame, the arm assembly including a wheel (412) coupled to the arm, a suspension (406) coupled to the frame (402) and to the arm assembly (404), a drive system including at least one electric motor and gear box (col. 4, lines 2-4) coupled to the arm (col. 4, lines 4-7), and indirectly coupled to the frame (402), an arm limiter (602 in general, see figures 6A, 6B) pivotally coupled to the suspension (portions on arm via pivot at 406) and coupled to one or more of the drive assembly and arm in an engaged position (figure 6B), the arm limiter configured to limit movement of the arm assembly in the engaged position; an expandable traction .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al. (cited above). While teaching the drive system being coupled to the arm, the reference to Bertrand et al. does not specifically teach that the drive system is rigidly coupled to the arm. To the extent that it is understood to be necessary to attach the drive system to the arm (col. 4, lines 2-7) it is understood that it would be desirable to rigidly connect the drive system to the arm to ensure that it is robustly connected to the arm, and thence to the remainder of the chair in order to ensure that it does not come detached from the arm portion of the chair. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to rigidly connect the motor drive system to the arm (Bertrand et al. already anticipating that it is “attached”), for the purpose of ensuring that it is robustly connected to the arm portion of the chair and does not come detached from it under use.
Allowable Subject Matter
Claims 3-5, 7-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-26 are allowed.

Response to Comments
Applicant’s comments, filed with the response are noted. As regards the consideration of the IDS after allowance, applicant’s voluminous IDS has been considered.

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616